     Case 2:20-cv-05646-RGK-PJW Document 24 Filed 01/22/21 Page 1 of 1 Page ID #:113



 1                                                                                      JS-6
 2
 3
 4
 5
 6                                 UNITED STATES DISTRICT COURT
 7                               CENTRAL DISTRICT OF CALIFORNIA
 8
      Orlando Garcia,                                      Case No. 2:20-cv-05646-RGK-PJW
 9
                            Plaintiff(s),                  ORDER DISMISSING ACTION FOR
10                                                         LACK OF PROSECUTION
      vs.
11
      LS Western, L.P. et al,
12
                            Defendant(s).
13
14           On August 7, 2020, the Court ordered plaintiff to file a motion for default judgment on or
15    before September 4, 2020 [20]. As of this date, plaintiff has not complied with the Court’s order,
16    therefore, the Court orders the matter dismissed for lack of prosecution.
17           IT IS SO ORDERED.
18
      Dated: January 22, 2021
19                                                         R. GARY KLAUSNER
                                                           UNITED STATES DISTRICT JUDGE
20
21
22
23
24
25
26
27
28
